DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites “wherein the emergency braking requester includes a first emergency braking requester and a second emergency braking requester” and conditions for each.  The originally filed disclosure does not appear to have support for a plurality of vehicle speed-dependent, emergency braking controls.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “wherein the control unit sets, when a temperature of the solenoid valve is high, a valve driving output necessary to close the solenoid valve higher than when the temperature of the solenoid valve is normal, and the control unit sets, when the temperature of the solenoid valve is low, the valve driving output necessary to close the solenoid valve higher than when the temperature of the valve is high”.  It is unclear what temperature the applicant considers “normal” in the context of relatively high and low temperatures.  If “normal” is a temperature greater than “low” but less than “high”, the claim should specify that.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 10-11, 14-19, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel (US 2015/0224972) in view of Stumpp et al (US 7,277,786).
As per claim 10, Feigel discloses a vehicle braking device (Title) which applies braking force to a host vehicle (Title), the vehicle braking device comprising:
a master cylinder device (2) which generates a primary hydraulic pressure according to a braking operation by a driver of the host vehicle (1; [0037]);
a motor cylinder device (5) which generates a secondary hydraulic pressure according to a target braking force by an operation of an electric actuator (35; [0050]);
a solenoid valve of a normally-open type (28) which is provided in a hydraulic pressure passage (41a, 4, 41c) providing communication between the master cylinder device and the motor cylinder device, and which operates to open or close the hydraulic pressure passage (28); 
requesters which issue a pressure rise request, wherein the requesters include an emergency braking requester (Sport setting, [0028]) which requires relatively high responsiveness, the emergency braking requester requesting emergency braking intended to mitigate a collision damage, and a steady braking requester (Comfort setting, [0028]) which tolerates relatively low responsiveness, the steady braking requester requesting steady braking intended to steadily keep a stoppage of the host vehicle; and

when the pressure rise request is received from any one of the emergency braking requester and the steady braking requester, the control unit sets a valve closing characteristic in course of closing the solenoid valve from a time of reception of the pressure rise request such that the valve closing characteristic for the pressure rise request issued by the steady braking requester is gentler than the valve closing characteristic for the pressure rise request issued by the emergency braking requester ([0028]).  Feigel does not disclose the steady braking requester requesting steady braking intended to steadily keep a stoppage of the host vehicle.
Stumpp et al discloses a braking system comprising a steady braking requester requesting steady braking intended to steadily keep a stoppage of the host vehicle (Hill-holder function, Col. 2, lines 30-36).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Feigel by applying the comfort setting to a hill-holder operation as taught by Stumpp et al in order to provide a low-noise, hill-holding capability for driver comfort.
	As per claim 11, Feigel and Stumpp et al disclose the vehicle braking device according to claim 10.  Feigel further discloses wherein when the pressure rise request is received from any one of the emergency braking requester and the steady braking requester, the control unit sets a valve closing speed in the course of closing the solenoid valve from the time of reception of the pressure rise request such that the valve closing speed for the pressure rise request issued by the steady braking requester 
As per claim 14, Feigel and Stumpp et al disclose the vehicle braking device according to claim 10.  Stumpp et al further discloses wherein the steady braking requester includes a constant speed running controller (Col. 5, line 64 – Col. 6, line 1) which performs control to steadily keep a vehicle speed of the host vehicle at a preset target vehicle speed, and a stoppage keeping controller (Col. 2, lines 30-36) which performs control to steadily keep the stopped host vehicle in a stopped state.  
Feigel discloses when the pressure rise request is received from the steady braking requester, the control unit sets the valve closing characteristic in the course of closing the solenoid valve from the time of reception of the pressure rise request such that the valve closing characteristic for the pressure rise request issued by the stoppage keeping controller is gentler than the valve closing characteristic for the pressure rise request issued by the constant speed running controller ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Feigel by applying the sport setting to a cruise control (ACC) operation as taught by Stumpp et al in order to provide a low-noise, cruise control capability for driver comfort.
As per claim 15, Feigel and Stumpp et al disclose the vehicle braking device according to claim 10.  Feigel further discloses wherein when the pressure rise request is received from the steady braking requester, the control unit performs drive control to close the solenoid valve prior to receiving a pressure rise demand volume signal indicating a pressure rise demand volume ([0028])

Stumpp et al discloses wherein when the pressure rise request is received from the emergency braking requester during execution of steady braking control in response to a pressure rise request from the steady braking requester, the control unit changes over from the valve closing characteristic for the pressure rise request issued by the steady braking requester to the valve closing characteristic for the pressure rise request issued by the emergency braking requester (420, Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Feigel by giving emergency braking operations priority over non-emergency braking operations as taught by Stumpp et al in order to provide improved safety.
	As per claim 17, Feigel and Stumpp et al disclose the vehicle braking device according to claim 10.  Although Feigel discloses changing to emergency braking operation ([0059]), he does not specify overriding other commands in order to do so.
Stumpp et al discloses wherein when the pressure rise request is received from the steady braking requester during execution of emergency braking control in response to a pressure rise request from the emergency braking requester, the control unit retains the valve closing characteristic for the pressure rise request issued by the emergency braking requester (460, Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake 
As per claim 18, Feigel discloses a vehicle braking device (Title) which applies braking force to a host vehicle (Title), the vehicle braking device comprising:
a master cylinder device (2) which generates a primary hydraulic pressure according to a braking operation by a driver of the host vehicle (1; [0037]);
a motor cylinder device (5) which generates a secondary hydraulic pressure according to a target braking force by an operation of an electric actuator (35; [0050]);
a solenoid valve of a normally-open type (28) which is provided in a hydraulic pressure passage (41a, 4, 41c) providing communication between the master cylinder device and the motor cylinder device, and which operates to open or close the hydraulic pressure passage (28); 
requesters which issue a pressure rise request, wherein the requesters include an emergency braking requester (Sport setting, [0028]) which requires relatively high responsiveness, the emergency braking requester requesting emergency braking intended to mitigate a collision damage, and a steady braking requester (Comfort setting, [0028]) which tolerates relatively low responsiveness; and
a control unit (12) which performs drive control to close the solenoid valve in response to the pressure rise request ([0028]), 
when the pressure rise request is received from any one of the emergency braking requester and the steady braking requester, the control unit sets a valve closing characteristic in course of closing the solenoid valve from a time of reception of the pressure rise request such that the valve closing characteristic for the pressure rise 
Stumpp et al discloses a braking system wherein the steady braking requester requesting steady braking intended to steadily keep a constant speed running state of the host vehicle (ACC function, Col. 5, line 64 – Col. 6, line 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Feigel by applying the sport setting to a cruise control (ACC) operation as taught by Stumpp et al in order to provide a low-noise, cruise control capability for driver comfort.
As per claim 19, Feigel and Stumpp et al disclose the vehicle braking device according to claim 18.  Feigel further discloses wherein when the pressure rise request is received from any one of the emergency braking requester and the steady braking requester, the control unit sets a valve closing speed in the course of closing the solenoid valve from the time of reception of the pressure rise request such that the valve closing speed for the pressure rise request issued by the steady braking requester is lower than the valve closing speed for the pressure rise request issued by the emergency braking requester ([0028]). 
As per claim 22, Feigel and Stumpp et al disclose the vehicle braking device according to claim 18.  Stumpp et al further discloses wherein the steady braking requester includes a constant speed running controller (Col. 5, line 64 – Col. 6, line 1) which performs control to steadily keep a vehicle speed of the host vehicle at a preset 
Feigel discloses when the pressure rise request is received from the steady braking requester, the control unit sets the valve closing characteristic in the course of closing the solenoid valve from the time of reception of the pressure rise request such that the valve closing characteristic for the pressure rise request issued by the stoppage keeping controller is gentler than the valve closing characteristic for the pressure rise request issued by the constant speed running controller ([0028]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Feigel by applying the comfort setting to a hill-holder operation as taught by Stumpp et al in order to provide a low-noise, hill-holding capability for driver comfort.
As per claim 23, Feigel and Stumpp et al disclose the vehicle braking device according to claim 18.  Feigel further discloses wherein when the pressure rise request is received from the steady braking requester, the control unit performs drive control to close the solenoid valve prior to receiving a pressure rise demand volume signal indicating a pressure rise demand volume ([0028]).
As per claim 24, Feigel and Stumpp et al disclose the vehicle braking device according to claim 18.  Although Feigel discloses changing to emergency braking operation ([0059]), he does not specify overriding other commands in order to do so.
Stumpp et al discloses wherein when the pressure rise request is received from the emergency braking requester during execution of steady braking control in response to a pressure rise request from the steady braking requester, the control unit changes 
As per claim 25, Feigel and Stumpp et al disclose the vehicle braking device according to claim 18.  Although Feigel discloses changing to emergency braking operation ([0059]), he does not specify overriding other commands in order to do so.
Stumpp et al discloses wherein when the pressure rise request is received from the steady braking requester during execution of emergency braking control in response to a pressure rise request from the emergency braking requester, the control unit retains the valve closing characteristic for the pressure rise request issued by the emergency braking requester (460, Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Feigel by giving emergency braking operations priority over non-emergency braking operations as taught by Stumpp et al in order to provide improved safety.
8.	Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel (US 2015/0224972) in view of Stumpp et al (US 7,277,786) and further in view of Knoop et al (US 2004/0039513).
As per claim 13, Feigel and Stumpp et al disclose the vehicle braking device according to claim 10.  Feigel discloses a hazard braking control ([0059]), but not 
Knoop et al discloses a device for controlling declaration of a vehicle wherein the emergency braking requester includes a collision damage mitigation controller ([0028]) which performs control to mitigate a collision damage of the host vehicle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the emergency braking system of Feigel and Stumpp et al with automated collision mitigation capabilities as taught by Knoop et al in order to improve safety.
	As per claim 21, Feigel and Stumpp et al disclose the vehicle braking device according to claim 18.  Feigel discloses a hazard braking control ([0059]), but not wherein the emergency braking requester includes a collision damage mitigation controller which performs control to mitigate a collision damage of the host vehicle.
Knoop et al discloses a device for controlling declaration of a vehicle wherein the emergency braking requester includes a collision damage mitigation controller ([0028]) which performs control to mitigate a collision damage of the host vehicle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the emergency braking system of Feigel and Stumpp et al with automated collision mitigation capabilities as taught by Knoop et al in order to improve safety.
9.	Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel (US 2015/0224972) in view of Stumpp et al (US 7,277,786) and further in view of Suzuki (US 2004/0035469).

Suzuki discloses an electromagnetic valve control device wherein the control unit sets, when a temperature of the solenoid valve is high, a valve driving output necessary to close the solenoid valve higher than when the temperature of the solenoid valve is normal ([0037]), and the control unit sets, when the temperature of the solenoid valve is low, the valve driving output necessary to close the solenoid valve higher than when the temperature of the valve is high ([0036]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Feigel and Stumpp et al by providing temperature-dependent valve control as taught by Suzuki in order to compensate for changes in fluid viscosity (Suzuki: [0036]).	
Response to Arguments
10.	Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 10 and 18 under Feigel and Stumpp et al, the applicant lists a series of claim limitations, concluding:
“For at least this reason, which is explained in detail below, the cited art does not teach or suggest all features of claim 10 and therefore does not support a prima facie case of obviousness with respect to claim 10” (Page 14).

Feigel and Stumpp et al disclose all of the limitations of independent claims 10 and 18. 
The applicant argues that:


Feigel discloses different valve closing speeds in paragraph [0028] and Figure 3.
The applicant argues that:
“Feigel does not disclose the braking system as configured to close the isolation valve 28 with distinct characteristics, including when the braking system is configured to provide emergency braking as compared to when the braking system is configured to provide nonemergency braking. Instead, Feigel discloses that the braking system closes the isolation valve 28 immediately when the brake pedal is actuated to switch the braking system from the comfort setting to the sport setting, and does not actuate the isolation valve 28 to leave the braking system in the comfort setting” (Page 16).

Relatively high speed manual braking operating under the “sport” setting is the emergency braking requester undertaken to mitigate collision damage, while lower speed braking operating under the “comfort” setting is the steady braking requester ([0057]).  Claims 10 and 18 do not require automatic brake operation.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems
Odate (US 2016/0311414).
Johnson et al (US 2014/0156157).
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657